962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Petitioner-Appellant,v.STATE JUDICIAL OFFICIALS;  Lacy H. Thornburg, AttorneyGeneral of the State of North Carolina,Respondents-Appellees.
No. 91-7318.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 31, 1991Decided:  May 11, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-91-561-HC-H)
Charles Sonny Bostic, Petitioner Pro Se.
E.D.N.C.
DISMISSED.
Before RUSSELL, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Sonny Bostic seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Bostic v. State Judicial Officials, No. CA-91-561HC-H (E.D.N.C. Sept. 13 and 25, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We also deny Bostic's motions for an injunction and for a "statement on the evidence or proceedings."